Name: Commission Decision (EU) 2019/847 of 15 May 2019 on the proposed citizens' initiative entitled Ã¢ Save the bees! Protection of biodiversity and improvement of habitats for insects in EuropeÃ¢ (notified under document C(2019) 3800)
 Type: Decision
 Subject Matter: environmental policy;  natural environment;  European construction;  agricultural activity;  parliament
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/90 COMMISSION DECISION (EU) 2019/847 of 15 May 2019 on the proposed citizens' initiative entitled Save the bees! Protection of biodiversity and improvement of habitats for insects in Europe (notified under document C(2019) 3800) (Only the German text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject matter of the proposed citizens' initiative entitled Save the bees! Protection of biodiversity and improvement of habitats for insects in Europe refers to the following: We need insects for our ecosystems and to ensure food security. The Commission must adopt legislation to maintain and improve habitats for insects as indicators of an undamaged environment. (2) The objectives of the proposed citizens' initiative refer to the following: To demonstrably improve the natural basis for life we call for mandatory targets: to make the promotion of biodiversity an overall objective of the CAP; to dramatically cut the use of pesticides, ban harmful pesticides without exception and reform eligibility criteria; to promote structural diversity in agricultural landscapes; to effectively reduce nutrients (e.g. Natura 2000); to effectively establish conservation areas (e.g. WFD); to intensify research and monitoring and improve education. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted:  for the establishment of the common organisation of agricultural markets and the other provisions necessary for the pursuit of the objectives of the common agricultural policy, on the basis of Article 43(2) of the Treaty on the Functioning of the European Union (TFEU);  for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 TFEU;  for measures in the veterinary and phytosanitary fields which have as their direct objective the protection of public health, on the basis of Article 168(4)(b) TFEU;  for the adoption of a multiannual framework programme setting out all the activities of the Union in the field of research and technological development, on the basis of Article 182(1) TFEU;  for action to be taken to achieve the objectives of preserving, protecting and improving the quality of the environment and of a prudent and rational utilisation of natural resources, on the basis of Article 192(1) TFEU, read in conjunction with Article 191(1), first and third indents TFEU. (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Save the bees! Protection of biodiversity and improvement of habitats for insects in Europe should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Save the bees! Protection of biodiversity and improvement of habitats for insects in Europe is hereby registered. Article 2 This Decision shall enter into force on 27 May 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Save the bees! Protection of biodiversity and improvement of habitats for insects in Europe, represented by Ms Manuela RIPA and Ms Clara BORASIO acting as contact persons. Done at Brussels, 15 May 2019. For the Commission Frans TIMMERMANS First Vice-President (1) OJ L 65, 11.3.2011, p. 1.